Hemphill, Ch. J.
Suit by Earle against McCorkle, on a promissory note for $228 33£, executed by McCorkle to J. C. Chambers, and by the latter assigned to Earle. The principal *233defence is the plea of usury; that the consideration of the note was two hundred dollars loaned by Earle, the plaintiff, to Chambers; but that the note was for two hundred and twenty-eight dollars; the twenty-eight dollars and thirty-three -§■ cents being the amount of interest on two hundred dollars, at twenty per cent, from the 16th April, 1855, the date of the note, to the first day of January, 1856, the day on which it became due.
From the evidence it appears manifestly, that McCorkle was in fact but the surety of Chambers for the payment of the loan; and that the whole transaction was a matter of arrangement between the parties. Whether the note was, by connivance and without the knowledge of defendant, drawn for more than two hundred dollars, is, in a legal point of view, of no consequence. If the note be tainted with usury, whether with or without the knowledge or consent of the maker, it is equally void and of no effect, as to the whole premium or rate of interest. By their verdict the jury found for the plaintiff two hundred dollars, with interest at twelve per cent, from the date of the note.
This was, perhaps, on the statement of the defendant, in the presence of a witness, that the note was for too much; that his contract was for two hundred dollars and interest, and that he was willing to pay that amount, with interest at twelve per cent. This offer was however not accepted by the plaintiff, and the suit being brought on the note, and the defendant availing himself of the legal defence of usury, the judgment must be reversed and reformed so as to allow recovery only for the true consideration of the note, without interest, viz: in the sum of two hundred dollars.
Reversed and reformed.